COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00249-CV 
 



In re richard dale buswell


 


RELATOR
 



------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relator’s petition should be denied.[2]  Accordingly, relator’s petition for writ of
mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED: 
July 23, 2010




    [1]See Tex. R. App. P.
47.4, 52.8(d).


    [2]The trial court and
the district clerk’s office have advised this court that they do not have any
record that relator has filed a motion for judgment nunc pro tunc.  Because relator’s motion has never been
received by the trial court, Respondent has not been provided an opportunity to
rule upon the motion.  Presentment of the
motion to the trial court is a prerequisite to mandamus relief.  See O’Connor v. First Court of Appeals,
837 S.W.2d 94, 97 (Tex. 1992).